Case 3:19-bk-31506-SHB   Doc 25 Filed 05/24/19 Entered 05/24/19 17:33:24   Desc
                          Main Document    Page 1 of 5
Case 3:19-bk-31506-SHB   Doc 25 Filed 05/24/19 Entered 05/24/19 17:33:24   Desc
                          Main Document    Page 2 of 5
Case 3:19-bk-31506-SHB   Doc 25 Filed 05/24/19 Entered 05/24/19 17:33:24   Desc
                          Main Document    Page 3 of 5
Case 3:19-bk-31506-SHB   Doc 25 Filed 05/24/19 Entered 05/24/19 17:33:24   Desc
                          Main Document    Page 4 of 5
Case 3:19-bk-31506-SHB   Doc 25 Filed 05/24/19 Entered 05/24/19 17:33:24   Desc
                          Main Document    Page 5 of 5
